WILSON, Justice.
Appellants say the temporary injunction restraining them from conducting for profit a commercial day care center without a license is unauthorized because Art. 695c, Sec. 8(a) subd. 11, Vernon’,s Ann.Civ.Tex. Stát., provides that the operation may be enjoined only “for cause,” and not for mere failure to obtain a license.
Art. 695c, Sec. 8(a), subd. 2 requires that such facility “shall obtain a license to operate.”- The Act does not make its violation in this respect a-penal offense, nor does it prescribe a penalty. Subds. 7 and 9 contain provisions concerning regulation of denial and granting of licenses. The statute was enacted for the protection of children and for the public welfare, and *444in its observance the public has an interest. In our opinion the court was empowered to grant the injunction. Rule 693, Texas Rules of Civil Procedure; Hexter Title & Abstract Co. v. Grievance Committee, 142 Tex. 506, 179 S.W.2d 946, 949, 157 A.L.R. 268; Nichols v. Park, Tex.Civ.App., 119 S.W.2d 1066; State ex rel. Jackson v. Lindsay, 85 Kan. 192, 116 P. 207, 35 L.R.A., N.S., 810; 17 Words & Phrases, “For Cause”, pp. 344, 346; 81 A.L.R. 292; 43 C.J.S. Injunctions § 122, p. 663; 28 Am. Jur. Sec. 165, p. 666.
Affirmed.